INDEX OF ATTACHMENTS ITEM 77 SUB-ITEM 77D Policies with Respect to Security Investments SUB-ITEM 77I Terms of New or Amended Securities SUB-ITEM 77O Transactions Effected Pursuant to Rule 10f-3 (supplied by Fund Admin.) SUB-ITEM 77Q1 New or Amended Contracts: Exhibit A: Amended and Restated Expense Limitation Agreement and Voluntary Expense Limitation Notice dated August 1, 2011 Exhibit B: Amended and Restated Multiple Class Plan Pursuant to Rule 18f-3 as amended May 27, 2011 Exhibit C: Amendment to Amended and Restated Advisory Agreement dated June 14, 2011 between John Hancock Funds II and John Hancock Investment Management Services, LLC Exhibit D: Amendment to Subadvisory Agreement dated July 1, 2011 between John Hancock Investment Management, LLC and Declaration Management & Research LLC. Exhibit E: Amendment to Subadvisory Agreement dated June 14, 2011 between John Hancock Investment Management, LLC and Grantham, Mayo, Van Otterloo & Co., LLC. ATTACHMENT FOR
